Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The Amendment accompanying the Request for Continued Examination filed 27 October 2021 has been entered. Claims 1-2, 4-7, 10-14, 16-18, and 20-25 are pending. Applicant's amendments have overcome each and every objection and rejection under 35 USC 112 previously set forth in the Final Office Action mailed 28 July 2021.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s representative Catherine Shultz on 2 November 2021.
The application has been amended as follows: 

Amendments to the drawings:
The following changes to the drawings have been approved by the examiner and agreed upon by applicant: the Applicant agreed to amend Fig. 5 to include the reference character “246” to indicate an inner edge of the paddle and to include the reference character “248” to indicate an outer edge of the paddle. The lead line for the reference character “246” indicating the inner edge should touch the .  In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.

Amendments to the specification:
Paragraph 43 has been amended as follows:
[0043] The impeller 200 comprises a base plate 201 and a cover plate 202 spaced axially from each other, the cover plate 202 defining an entrance side of the impeller via which food product to be cut is fed into the impeller and the base plate 201 closing off the other side of the impeller. A plurality of circumferentially spaced paddles 210 are mounted between the base and cover plates, each of the paddles having a peripheral part 211 at or near the circumference of the 15impeller and an inner extremity 212 inwards from the circumference. The paddles are oriented such that they define a first impelling surface 213 which extends from the inner extremity to the peripheral part. The paddles are oriented such that the first impelling surface 213 is directed towards the rotational direction of the impeller and towards its circumference, so as to drive the food product forwards and outwards towards the knives or cutting elements mounted on the 20cutting head. The peripheral parts 211 of the paddles 210 are provided with replaceable, removably mounted wear parts 220 which form a second impelling surface 214 on the respective paddle. These wear parts are located in front of the peripheral parts of the impeller paddles, i.e. they overtake the impelling function of the peripheral parts of the impeller paddles, which would otherwise be the parts of the impeller paddles which are most subjected to wear. The wear parts 25220, being removably mounted, can be easily and quickly replaced when needed or desired, for example when they have worn to a certain extent, and the life of the impeller paddles As shown in Fig. 5, each of the paddles 210 has an inner edge 246 and an outer edge 248.

Amendments to the claims:
Claim 1 has been amended as indicated below:
1. An impeller for a centrifugal cutting apparatus, the impeller provided for being coaxially mounted within an annular-shaped cutting head of the cutting apparatus and to be rotated inside the cutting head about a rotational axis in a rotational direction, the impeller comprising: 
a base plate closing one axial end of the impeller, 
an annular cover plate at an opposite axial end of the impeller, the annular cover plate defining a central opening for admission of product to be cut into the impeller, and 
a plurality of circumferentially spaced paddles mounted between the base and cover plates, wherein each of the paddles comprises: 
an inner edge, an outer edge and a first impelling surface between the inner edge and the outer edge, the first impelling surface directed towards the rotational direction and an outer circumference of the base plate of the impeller, a majority portion of the first impelling surface exposed for contact with the product as the impeller rotates to drive the product that is admitted into the impeller forwards and radially outwards 
a peripheral part, the peripheral part forming a part of the first impelling surface on a side of the paddle located closest to the outer circumference, and 
one or more replaceable wear parts, removably mounted to the peripheral part, each of the one or more wear parts protruding from the first impelling surface at the peripheral part of the paddle, the one or more wear parts forming a second impelling surface exposed for contact with the of the one or more wear parts covering a portion of the peripheral part while leaving exposed said majority portion of the first impelling surface that is exposed for contact with the product, 
and wherein for each of the paddles: -3- Attorney Docket No.: P6067144USU.S. Application No.: 16/208,608 Office Action Dated: July 28, 2021 Response dated: October 27, 2021 
a first tangent line extends tangential to a center of the first impelling surface and extends in a first direction;
a second tangent line extends tangential to the second impelling surface and extends in a second direction;
a first angle is formed between the first tangent line and a third tangent line drawn at an intersection of the first tangent line with the outer circumference of the base plate; 
a second angle is formed between the second tangent line and a fourth tangent line drawn at an intersection of the second tangent line with the outer circumference of the base plate; and 
the first angle is a smaller angle than the second angle.

Claim 2 has been amended as indicated below:
2. The impeller according to claim 1, wherein, for each of the paddles, the one or more wear parts are removably fixed to the peripheral part of the 

Claim 4 has been amended as indicated below:
4. The impeller according to claim 1, wherein, for each of the paddles, the one or more wear parts are removably fixed in a , and the slot is provided to accommodate the one or more wear parts of the paddle.

Claim 14 has been amended as indicated below:


Claim 16 has been amended as indicated below:
16. The impeller according to claim 1, wherein, for each of the paddles, the first impelling surface is convex.

Response to Arguments
Applicant’s arguments, see page 10 of the Remarks filed 27 October 2021, with respect to the rejection of claim 1 under 35 USC 103 have been fully considered and are persuasive. The examiner agrees that Bucks in view of King fails to disclose that an impeller having the feature of “a majority portion of the first impelling surface exposed for contact with the product as the impeller rotates”. As disclosed by Bucks in view of King, only a small portion of the first impelling surface that is far less than a majority of the first impelling surface, is exposed for contact with the product. The rejection of claim 1 under 35 USC 103 has therefore been withdrawn. 
Allowable Subject Matter
Claims 1-2, 4-7, 10-14, 16-18, and 20-25 are allowed. The following is an examiner’s statement of reasons for allowance: As explained in the Response to Arguments section above, US Pub. No. 2014/0230621 A1 to Bucks fails to disclose the feature of “a majority portion of the first impelling surface exposed for contact with the product as the impeller rotates”. Further, there is no teaching, suggestion, or motivation to having the elements 312 of Bucks shorter to expose a greater portion of elements 306, since the elements 306 are only intended to cover back sides of elements 312 to kill the 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN H MACFARLANE whose telephone number is (303)297-4242.  The examiner can normally be reached on Monday-Friday, 7:30AM to 4:00PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571)272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/EVAN H MACFARLANE/Examiner, Art Unit 3724